DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 3/24/21, with respect to the rejection(s) of claim(s) 21, 25, 26, and 29-40 under 35 U.S.C. 102(a)(1) as anticipated by Sano (US 2016/0299302) and the rejection of claim 28 under 35 U.S.C. 103 as unpatentable over Sano (US 2016/0299302 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pressel et al (US 2012/0319304 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25, 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pressel et al (US 2012/0319304 A1).
Re. Claim 21, Pressel et al discloses an optical element module 800 comprises:
a mold body 11 having a first surface formed on top of the mold body and a second surface formed on a bottom of the mold body (Figs 8A-8B; [0054], [0027])
an external connection terminal formed via reflow soldering on the first surface of the mold body and electrically connected to an outside (Figs 8A-8B; [0058]);
an optical engine 10 embedded between the first surface and the second surface of the mold body 11, sealed by the mold body, and having a connection pad 24 thereof wherein the connection pad of the optical engine is exposed in the second surface of the mold body (Figs 4B and 8A-8B; [0054], [0013], [0025])
a conductive vertical via 51 penetrating the first surface and the second surface of the mold body 11, one end of the conductive vertical via 51 being electrically connected to the external connection terminal 52 (Figs 8A-8B; [0055], [0058]); and
a wiring layer 27 formed on the second surface of the mold body and connecting- another end of the conductive vertical via 51 and the connection pad 24 of the optical engine 10 to each other (Figs 8A-8B; [0058], [0031]).
Re. Claim 25, Pressel et al discloses the wiring layer 27 comprises:
a wiring pattern 12 for interconnecting the conductive vertical via 51 and the optical engine 10; and an insulating layer 29/30/31 coating the wiring pattern 12 (Figs 3E-3I and 8A-8B; [0058], [0031]).
Re. Claim 28, Pressel et al discloses the external connection terminal is formed in the form of solder balls or metal bumps ([0058]).

Re. Claim 30, Pressel et al discloses the optical engine comprises a light emitting device or a light receiving device (i.e. optical engine 10 is “electro-optical”) ([0013], [0054]).
Re. Claim 31, Pressel et al discloses the optical engine comprises an optical integrated circuit (IC) for controlling an optical interface by controlling the light emitting device or the light receiving device ([0013], [0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pressel et al (US 2012/0319304 A1).

Pressel et al does not disclose an arrangement wherein the conductive vertical via is formed on a via board sealed by the mold body.
Via boards are known in the prior art and provide benefit over the method of forming the via in Pressel et al by avoiding processing of the mold body, thereby minimizing any damage caused to the mold body during the drilling process.  One of ordinary skill in the art would have found the claimed arrangement obvious at the time the invention was effectively filed for the purpose of simplifying manufacturing and maintaining structural integrity of the optical element module.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 22-24, 27, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claims 22 and 23, the prior art does not disclose or reasonably suggest an optical element module as required by the claim, further comprising guide protrusion patterns which are integrally formed to the wiring layer in order to align and assemble the optical element module on a support substrate.
The most applicable prior art, Pressel et al (US 2012/0319304 A1), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  
Re. Claim 24, the prior art does not disclose or reasonably suggest an optical element module as required by the claim, further comprising a reflective surface layer having a reflective surface integrally formed to the wiring layer and transmitting an optical signal generated or received by the optical engine between an optical fiber and the optical engine through the wiring layer.
The most applicable prior art, Pressel et al (US 2012/0319304 A1), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  
Re. Claim 27, the prior art does not disclose or reasonably suggest an optical element module as required by the claim, further comprising a lens formed on a surface of the insulating layer facing an optical component to change a path of light generated from the optical engine wherein the insulating layer is transparent.
The most applicable prior art, Pressel et al (US 2012/0319304 A1), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  
Re. Claims 39 and 40, the prior art does not disclose or reasonably suggest an active optical cable (AOC) assembly comprising: a connector plug having an optical fiber insertion channel; and at least one optical fiber coupled to the optical fiber insertion channel, wherein the connector plug comprises: an optical sub-assembly (OSA) in which an optical fiber seating groove on which an optical fiber is mounted is formed on one side of the OSA and a reflective surface is formed on an inner end of the optical fiber seating groove; an optical element module as required by the claim, wherein the optical element module is stacked on the OSA and generates an optical signal or receives an optical signal; and an optical component installed on the reflective surface of the OSA and transmitting the optical signal between the optical fiber and the optical engine.
The most applicable prior art, Pressel et al (US 2012/0319304 A1), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  
Claims 32 and 34-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest a connector plug comprising: an optical sub-assembly (OSA) in which an optical fiber seating groove on which an optical fiber is mounted is formed on one side of the OSA; an optical element module having an optical engine combined with the OSA and generating or receiving an optical signal; and an optical component installed on the OSA and transmitting the optical signal between the optical fiber and the optical engine, in combination with the remaining limitations of the claims.
The most applicable prior art, Pressel et al (US 2012/0319304 A1), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/9/21